 

Exhibit 10.1
SUPPLEMENT TO
TRANSACTION AGREEMENTS
          This Supplement to Transaction Agreements (this “Supplement”) is
entered into as of March 15, 2010 by and among Invus, L.P., a Bermuda limited
partnership (“Invus, L.P.”), Invus C.V., a Netherlands limited partnership
(“Invus C.V.”, and, together with Invus, L.P., the “Investors”), and Lexicon
Pharmaceuticals, Inc., a Delaware corporation (the “Company”). Capitalized terms
used but not otherwise defined herein shall have the meanings ascribed to them
in the Securities Purchase Agreement (as defined below).
WITNESSETH:
          WHEREAS, Invus, L.P. and the Company entered into the Securities
Purchase Agreement, dated as of June 17, 2007, by and between Invus, L.P. and
the Company (as amended, supplemented or otherwise modified, the “Securities
Purchase Agreement”), the Stockholders’ Agreement, dated as of June 17, 2007 (as
amended, supplemented or otherwise modified, the “Stockholders’ Agreement”) and
the Registration Rights Agreement, dated as of June 17, 2007 (as amended,
supplemented or otherwise modified, the “Registration Rights Agreement”, and,
together with the Securities Purchase Agreement and the Stockholders’ Agreement,
the “Transaction Agreements”);
          WHEREAS, the Company desires to issue and sell shares of Company
Common Stock in an underwritten offering registered under the Securities Act
(the “Offering”), which Offering requires the consent of Invus, L.P. under the
Securities Purchase Agreement; and
          WHEREAS, in connection with the Offering, Invus, L.P. and the Company
desire to amend the Transaction Agreements in certain respects, and assign
certain rights under the Transaction Agreements to Invus C.V.
          NOW, THEREFORE, intending to be legally bound hereby, the parties
hereto hereby agree as follows:

Section 1.   Amendment to the Securities Purchase Agreement

     The first sentence of Section 3.01(a) of the Securities Purchase Agreement
is hereby amended and restated in its entirety to read as follows:
Subject to Section 3.03(e), for a period of fifteen (15) months following the
First Rights Offering Trigger Date, the Investor shall have the right, but not
the obligation, exercisable by a written notice (the “First Rights Offering
Notice”) to the Company in accordance with Section 10.02, to require the Company
to make a pro rata offering (the “First Rights Offering”) to all holders of
Company Common Stock (including the Investor and its affiliates) of
non-transferable subscription rights (the “First Rights”) entitling the holders
thereof to purchase shares of Company Common Stock, on the terms set forth
herein, (i) in an aggregate amount equal to the First Rights Offering Amount,
and (ii) at a price per share (the “First Rights Offering Price”) to be
designated by the Investor at



--------------------------------------------------------------------------------



 



2

any time on or after delivery of the First Rights Offering Notice and before the
establishment of the record date for the distribution of the First Rights to the
Company’s stockholders (provided that the establishment of such record date
shall not be prior to the time the First Rights Offering Registration Statement
shall have been declared effective by the SEC) by written notice (the “First
Rights Offering Pricing Notice”) to the Company in accordance with
Section 10.02; provided that the First Rights Offering Price shall be any price
(A) at or above the lower of $4.50 (as adjusted for any stock splits, reverse
splits, stock dividends, combinations or similar transactions occurring after
the date hereof and prior to the First Rights Offering) and the average of the
volume weighted average trading prices of the Company Common Stock on the Nasdaq
Stock Market for the ten (10) full trading days immediately prior to the date of
the First Rights Offering Pricing Notice (the “First Rights Offering Market
Price”) and (B) at or below the higher of $4.50 (as adjusted for any stock
splits, reverse splits, stock dividends, combinations or similar transactions
occurring after the date hereof and prior to the First Rights Offering) and the
First Rights Offering Market Price.

Section 2.   Amendment to the Registration Rights Agreement

     (a) The definition of “Holders” in Section 1.01 of the Registration Rights
Agreement is hereby amended and restated in its entirety to read as follows:
“Holders” means the Investor, Invus C.V., a Netherlands limited partnership, any
Assigned Transferee and any affiliate of the Investor that holds Stock.
     (b) The parties hereto hereby intend that the foregoing amendment will give
Invus C.V. and any other person satisfying such definition the rights of Holders
under the Registration Rights Agreement. Pursuant to Section 5.06 of the
Registration Rights Agreement, Invus, L.P., as the Holder (as defined in the
Registration Rights Agreement) of a majority of the outstanding shares of
Registrable Securities (as defined in the Registration Rights Agreement), hereby
consents to the above amendment to Section 1.01 of the Registration Rights
Agreement, and the Company expressly acknowledges the receipt of such consent.

Section 3.   Consent to Further Amendments; Further Assurances

     The parties hereto hereby consent to such other amendments and changes to
the Securities Purchase Agreement and Ancillary Agreements as necessary to give
effect to the intent of this Supplement and shall execute and deliver or cause
to be executed and delivered any additional documents, certificates, consents,
waivers and instruments and perform any additional acts that may be reasonably
necessary or appropriate to effectuate and perform the provisions of this
Supplement and those transactions contemplated herein.

Section 4.   Assignments; Further Agreements

     (a) In connection with the Offering, the Company acknowledges that Invus
C.V. will purchase 29,021,739 shares of Company Common Stock. Upon such
purchase, Invus C.V. shall



--------------------------------------------------------------------------------



 



3

have the same rights and obligations as the Investor (as defined in the
applicable agreement) under the Securities Purchase Agreement and Stockholders’
Agreement.
     (b) The parties hereto hereby agree that none of the shares of Company
Common Stock acquired by the Investors, whether directly from the Company or
from the underwriters in the Offering (including any shares in excess of Invus,
L.P.’s Pro Rata Number (as defined in the Stockholders’ Agreement) of the sum of
(x) the shares to be offered in the Offering and (y) the shares to be purchased
by the Investors directly from the Company), shall be Restricted Shares (as
defined in the Stockholders’ Agreement (any such shares, the “Pro Rata Excess
Shares”)), and all such shares shall be deemed to be acquired by the Investors
as contemplated by the second sentence of Section 4.01(a) for purposes of
determining the Investors’ Percentage Limit (as defined in the Stockholders’
Agreement) under the Stockholders’ Agreement.
     (c) The maximum amount of the First Rights Offering Amount and Second
Rights Offering Amount shall each be reduced by the sum of the net proceeds to
the Company of the sales of shares of Company Common Stock (x) in the Offering
and (y) directly to the Investors.
     (d) Invus, L.P. hereby represents and warrants to the Company that Invus
C.V. is an affiliate (as defined in the Stockholders’ Agreement) of Invus, L.P.

Section 5.   Consent to Waiver of Investor Election Period in Section 4.02(b) of
the Stockholders’ Agreement

     (a) With respect to the Offering (including any related overallotment
option), the Company and Invus, L.P. hereby waive any applicability to the
Offering of the notice provisions contained in Section 4.02(b) of the
Stockholders’ Agreement and agree that notice will be delivered as follows: the
Company shall deliver a Notice of Issuance specifying the price to public and
number of shares to be sold to public in the Offering on the date the
underwriting agreement is expected to be signed by the Company in connection
with the Offering and, upon receipt of such notice by Invus, L.P., the Investors
(i) shall exercise their rights under Section 4.02 with respect to the Offering
by delivering notice of such exercise substantially concurrently with the
signing by the Company of the underwriting agreement with respect thereto, and
(ii) shall retain the right to make an election whether to exercise their rights
under Section 4.02 with respect to any additional New Securities issued upon the
exercise by the underwriters of their overallotment option in connection with
such Offering by delivering notice of such exercise as promptly as practicable
following the Company’s notice to Invus, L.P. of the underwriters’ exercise of
such option. For the avoidance of doubt, with respect to the Offering, Invus,
L.P. waives its right to deliver notice of its intent to participate in the
Offering ten (10) business days following receipt of the Notice of Issuance
related thereto.
     (b) Invus, L.P. and Invus C.V. expressly acknowledge and agree that the
provisions of Section 4.02(b) of the Stockholders’ Agreement relating to the
free transferability of shares to be received in the Offering shall not affect
their obligations under their “lock-up” agreements dated March 8, 2010 with the
underwriters, which restrict the transferability of New Securities to be issued
by the Company in connection with the Offering.



--------------------------------------------------------------------------------



 



4

Section 6.   Effectiveness; Termination

     This Supplement shall become effective only upon delivery by Invus, L.P. to
the Company, pursuant to Section 6.02(a) of the Securities Purchase Agreement,
of Invus, L.P.’s written consent to the Offering substantially in the form of
Exhibit A hereto (the “Offering Consent”). Notwithstanding any such delivery, in
the event that the underwriting agreement relating to the Offering is not
executed on or before March 26, 2010, (i) this Supplement shall terminate and
cease to have any force or effect and (ii) the Offering Consent shall be of no
force or effect.

Section 7.   Ratification and Confirmation

     The Transaction Agreements, as hereby amended, supplemented or otherwise
modified, are hereby ratified and confirmed in all respects. This Supplement
shall be interpreted and construed together with, and as a part of, each of the
Transaction Agreements, as applicable. Any reference in any other document to
any of the Transaction Agreements shall be deemed to refer to the applicable
Transaction Agreement, as modified by this Supplement. The execution, delivery
and effectiveness of this Supplement shall not constitute a modification or
waiver of any provision of the Transaction Agreements except as expressly
provided herein.

Section 8.   Governing Law

     This Supplement shall be governed by, and construed in accordance with, the
laws of the State of New York. All actions and proceedings arising out of or
relating to this Supplement shall be heard and determined exclusively in any New
York state or federal court, in each case sitting in the Borough of Manhattan.
The parties hereto hereby (a) submit to the exclusive jurisdiction of any New
York state or federal court, in each case sitting in the Borough of Manhattan,
for the purpose of any Action arising out of or relating to this Supplement
brought by any party hereto, and (b) irrevocably waive, and agree not to assert
by way of motion, defense, or otherwise, in any such Action, any claim that it
is not subject personally to the jurisdiction of the above-named courts, that
its property is exempt or immune from attachment or execution, that the Action
is brought in an inconvenient forum, that the venue of the Action is improper,
or that this Supplement may not be enforced in or by any of the above-named
courts.

Section 9.   Counterparts

     This Supplement may be executed and delivered (including by facsimile
transmission) in one or more counterparts, and by the different parties hereto
in separate counterparts, each of which when executed and delivered shall be
deemed to be an original but all of which taken together shall constitute one
and the same agreement.
[Signature Page Follows]

 



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the Investors and the Company have caused this
Supplement to be executed as of the date first written above by their respective
officers thereunto duly authorized.

            INVESTORS:

INVUS, L.P.,
a Bermuda limited partnership
      By:   Invus Advisors, L.L.C., its general partner             By:   /s/
Raymond Debbane         Name:   Raymond Debbane        Title:   President     

            INVUS C.V.,
a Netherlands limited partnership
      By:   Ulys, L.L.C., its general partner             By:   /s/ Raymond
Debbane         Name:   Raymond Debbane        Title:   President     

            COMPANY:

LEXICON PHARMACEUTICALS, INC.,
a Delaware corporation
      By:   /s/ Arthur T. Sands         Name:   Arthur T. Sands, M.D., Ph.D.   
    Title:   President and Chief Executive Officer     

[Signature Page to Supplement to Transaction Agreements]

 



--------------------------------------------------------------------------------



 



Exhibit A
NOTICE OF
CONSENT TO OFFERING
March ___, 2010
Invus, L.P.
c/o The Invus Group, LLC
750 Lexington Avenue (30th Floor)
New York, New York 10022
Lexicon Pharmaceuticals, Inc.
8800 Technology Forest Place
The Woodlands, Texas 77381
Attn: President and Chief Executive Officer
Ladies and Gentlemen:
     Reference is made to that certain Securities Purchase Agreement, dated as
of June 17, 2007 (as amended, supplemented or otherwise modified, the
“Securities Purchase Agreement”), by and between Invus, L.P. and Lexicon
Pharmaceuticals, Inc. (the “Company”), and to that certain Supplement to
Transaction Agreements, dated as of March 15, 2010, by and among Invus, L.P.,
Invus C.V. and the Company. Capitalized terms used but not otherwise defined
herein shall have the meanings ascribed to them in the Securities Purchase
Agreement.
     Pursuant to Section 6.02(a) of the Securities Purchase Agreement, Invus,
L.P. hereby consents to an underwritten offering by the Company of Company
Common Stock on the following terms:
Issuer: Lexicon Pharmaceuticals, Inc.
Offering:                      shares of Company Common Stock (the “Firm
Shares”) and up to                      additional shares to cover
over-allotments by the underwriters in such offering as provided in the
underwriting agreement to be executed in connection with such offering (the
“Underwriting Agreement”)
Size: $                     at a $                     per share purchase price
to the public.
Timing: Pricing to occur on or before March 15, 2010 with closing within T+3
(subject to extension as provided in the Underwriting Agreement).

            Sincerely,

INVUS, L.P.,
a Bermuda limited partnership
      By:   Invus Advisors, L.L.C., its general partner             By:        
  Name:           Title:        

 